Case: 13-1411    Document: 25    Page: 1   Filed: 11/21/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  ABRAHAM FLORES,
                      Appellant,
                            v.
   CORPORACION HABANOS, S.A. AND EMPRESA
     CUBANA DEL TABACO (doing business as
                Cubatabaco),
                  Appellees.
                __________________________

                        2013-1411
                __________________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Cancellation
 No. 92052146.
               __________________________

                         ORDER
                __________________________
    Before NEWMAN, PROST and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
    After receiving the responses following the court’s
 show cause order, the court now considers whether this
 appeal should be dismissed as untimely.
Case: 13-1411         Document: 25    Page: 2    Filed: 11/21/2013




 FLORES   v. CORPORACION HABANOS, S.A.                           2

     On January 31, 2013, the Trademark Trial and Ap-
 peal Board (Board) issued an order, inter alia, granting a
 petition to cancel appellant’s trademark. The Board
 received appellant’s notice of appeal on April 11, 2013, 70
 days after the order.
     Under 37 C.F.R. § 2.145(d), the time for filing the ap-
 peal to this court from a final decision of the Board is two
 months from the date of the decision. See also 15 U.S.C.
 § 1071(a)(2). While appellant suggests the failure to
 timely file the notice of appeal is excusable neglect, such
 arguments are better directed at the Director of the
 United States Patent and Trademark Office who has
 authority to grant a motion for an extension of time to file
 a notice of appeal on such grounds. See 37 C.F.R.
 § 2.145(e).
     Because appellant’s notice of appeal was filed outside
 of the deadline for taking an appeal to this court, we
 dismiss the appeal without prejudice to filing another
 appeal to the extent the Director grants the motion for an
 extension.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.

                                        FOR THE COURT


                                         /s/ Daniel E. O’Toole
                                             Daniel E. O’Toole
                                             Clerk of Court
 s26